Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 1 of 20




                        Composite Exhibit 1
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 2 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 3 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 4 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 5 of 20
USPTO Assignments on the Web
           Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 6 of 20
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 2
      Serial #: 72350862                    Filing Dt: 02/09/1970                               Reg #: 913296                            Reg. Dt: 06/08/1971
    Registrant: SOCIETE ANONYME DE LA MANUFACTURE
        Mark: AUDEMARS PIGUET
  Assignment: 1
      Reel/Frame: 2300/0780                                   Recorded: 02/20/2001                                                              Pages: 4
      Conveyance: CHANGE OF NAME
          Assignor: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                                                        Exec Dt: 06/02/2000
                        AUDEMARS PIGUET & CIE
                                                                                                                    Entity Type: CORPORATION OF
                                                                                                                                 SWITZERLAND
                                                                                                                    Citizenship: NONE
          Assignee: GROUPE AUDEMARS PIGUET S.A.                                                                     Entity Type: CORPORATION OF
                        LE CHENIT, 16 ROUTE                                                                                      SWITZERLAND
                        DE FRANCE LE BRASSUS, SWITZERLAND                                                           Citizenship: NONE
  Correspondent: BURNS, DOANE, SWECKER & MATHIS L.L.P.
                        B. PARKER LIVINGSTON, JR.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
    Domestic rep: BURNS, DOANE, SWECKER & MATHIS, L.L.P.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
  Assignment: 2
      Reel/Frame: 2279/0299                                   Recorded: 04/23/2001                                                              Pages: 4
      Conveyance: NUNC PRO TUNC ASSIGNMENT
          Assignor: GROUPE AUDEMARS PIGUET S.A.                                                                           Exec Dt: 04/17/2001
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: AUDEMARS PIGUET HOLDING S.A.                                                                    Entity Type: CORPORATION
                        LE CHENIT                                                                                   Citizenship: SWITZERLAND
                        16 ROUTE DE FRANCE, LE BRASSUS, SWITZERLAND
  Correspondent: BURNS, DOANE, SWECKER & MATHIS, L.L.P.
                        B. PARKER LIVINGSTON, JR.
                        P.O. BOX 1404
                        ALEXANDRIA, VIRGINIA 22313-1404

                                                                                                                                         Search Results as of: 11/15/2018 10:55 AM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=72350862[11/15/2018 10:55:59 AM]
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 7 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 8 of 20
USPTO Assignments on the Web
           Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 9 of 20
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                   Trademark Assignment Abstract of Title
  Total Assignments: 3
      Serial #: 72427461                Filing Dt: 06/16/1972                   Reg #: 965112                  Reg. Dt: 07/31/1973
    Registrant: SOCIETE ANONYME DE LA MANUFACTURE D'HORL
        Mark: ROYAL OAK
  Assignment: 1
      Reel/Frame: 2300/0780                           Recorded: 02/20/2001                                           Pages: 4
      Conveyance: CHANGE OF NAME
          Assignor: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                                  Exec Dt: 06/02/2000
                        AUDEMARS PIGUET & CIE
                                                                                               Entity Type: CORPORATION OF
                                                                                                             SWITZERLAND
                                                                                                Citizenship: NONE
          Assignee: GROUPE AUDEMARS PIGUET S.A.                                                Entity Type: CORPORATION OF
                        LE CHENIT, 16 ROUTE                                                                  SWITZERLAND
                        DE FRANCE LE BRASSUS, SWITZERLAND                                       Citizenship: NONE
  Correspondent: BURNS, DOANE, SWECKER & MATHIS L.L.P.
                        B. PARKER LIVINGSTON, JR.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
    Domestic rep: BURNS, DOANE, SWECKER & MATHIS, L.L.P.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
  Assignment: 2
      Reel/Frame: 2279/0541                           Recorded: 04/23/2001                                           Pages: 4
      Conveyance: NUNC PRO TUNC ASSIGNMENT
          Assignor: GROUPE AUDEMARS PIGUET SA                                                       Exec Dt: 04/17/2001
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: SWITZERLAND
          Assignee: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                             Entity Type: CORPORATION
                        AUDEMARS PIGUET & CIE
                                                                                                Citizenship: SWITZERLAND
                        16, ROUTE DE FRANCE
                        LE CHENIT
                        LE BRASSUS, SWITZERLAND
  Correspondent: BURNS DOANE SWECKER & MATHIS LLP
                        B. PARKER LIVINGSTON JR
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
  Assignment: 3
      Reel/Frame: 2648/0230                           Recorded: 01/09/2003                                           Pages: 3
      Conveyance: ASSIGNS THE ENTIRE INTEREST
          Assignor: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                                  Exec Dt: 01/03/2003
                        AUDEMARS PIGUET & CIE
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: SWITZERLAND
          Assignee: AUDEMARS PIGUET HOLDING S.A.                                               Entity Type: CORPORATION


http://assignments.uspto.gov/...reel=&frame=&sno=&rno=0965112&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:06:43 AM]
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 10 of 20
                        16, ROUTE DE FRANCE                                                                         Citizenship: SWITZERLAND
                        LE CHENIT, LE BRASSUS, SWITZERLAND
  Correspondent: BURNS, DOANE, SWECKER & MATHIS
                        B. PARKER LIVINGSTON, JR.
                        POST OFFICE BOX 1404
                        ALEXANDRIA, VA 22313-1404

                                                                                                                                         Search Results as of: 11/15/2018 11:06 AM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=0965112&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:06:43 AM]
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 11 of 20
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 12 of 20
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 2
      Serial #: 73826700                    Filing Dt: 09/21/1989                               Reg #: 1591934                           Reg. Dt: 04/17/1990
    Registrant: SOCIETE ANONYME DE LA MANUFACTURE D'HORL
        Mark: AUDEMARS PIGUET
  Assignment: 1
      Reel/Frame: 2300/0780                                   Recorded: 02/20/2001                                                              Pages: 4
      Conveyance: CHANGE OF NAME
          Assignor: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                                                        Exec Dt: 06/02/2000
                        AUDEMARS PIGUET & CIE
                                                                                                                    Entity Type: CORPORATION OF
                                                                                                                                 SWITZERLAND
                                                                                                                    Citizenship: NONE
          Assignee: GROUPE AUDEMARS PIGUET S.A.                                                                     Entity Type: CORPORATION OF
                        LE CHENIT, 16 ROUTE                                                                                      SWITZERLAND
                        DE FRANCE LE BRASSUS, SWITZERLAND                                                           Citizenship: NONE
  Correspondent: BURNS, DOANE, SWECKER & MATHIS L.L.P.
                        B. PARKER LIVINGSTON, JR.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
    Domestic rep: BURNS, DOANE, SWECKER & MATHIS, L.L.P.
                        P.O. BOX 1404
                        ALEXANDRIA, VA 22313-1404
  Assignment: 2
      Reel/Frame: 2279/0299                                   Recorded: 04/23/2001                                                              Pages: 4
      Conveyance: NUNC PRO TUNC ASSIGNMENT
          Assignor: GROUPE AUDEMARS PIGUET S.A.                                                                           Exec Dt: 04/17/2001
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: AUDEMARS PIGUET HOLDING S.A.                                                                    Entity Type: CORPORATION
                        LE CHENIT                                                                                   Citizenship: SWITZERLAND
                        16 ROUTE DE FRANCE, LE BRASSUS, SWITZERLAND
  Correspondent: BURNS, DOANE, SWECKER & MATHIS, L.L.P.
                        B. PARKER LIVINGSTON, JR.
                        P.O. BOX 1404
                        ALEXANDRIA, VIRGINIA 22313-1404

                                                                                                                                         Search Results as of: 11/15/2018 11:07 AM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=1591934&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:07:23 AM]
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 13 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 14 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 15 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 16 of 20
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 17 of 20
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 1
      Serial #: 79038879                    Filing Dt: 12/18/2006                               Reg #: 3480826                           Reg. Dt: 08/05/2008
    Registrant: SOCIETE ANONYME DE LA MANUFACTURE; D'HOR
        Mark:
  Assignment: 1
      Reel/Frame: 4805/0781                                   Recorded: 06/23/2012                                                              Pages: 2
      Conveyance: ASSIGNS THE ENTIRE INTEREST
          Assignor: SOCIETE ANONYME DE LA MANUFACTURE D'HORLOGERIE                                                        Exec Dt: 04/17/2012
                        AUDEMARS PIGUET & CIE
                                                                                                                    Entity Type: UNKNOWN
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: AUDEMARS PIGUET HOLDING S.A.                                                                    Entity Type: SOCI?T? ANONYME
                        ROUTE DE FRANCE 16                                                                          Citizenship: SWITZERLAND
                        CH-1348 LE BRASSUS, SWITZERLAND
  Correspondent: AUDEMARS PIGUET HOLDING S.A.
                        ROUTE DE FRANCE 16
                        CH-1348 LE BRASSUS
                        SWITZERLAND

                                                                                                                                         Search Results as of: 11/15/2018 11:07 AM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=3480826&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:07:56 AM]
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 18 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 19 of 20
Case 0:20-cv-61404-DPG Document 1-2 Entered on FLSD Docket 07/13/2020 Page 20 of 20
